Martin, J.,

delivered the opinion of the court.
The sheriff’s -return shows, that the citation was served i on Strawbridge, the attorney of the defendant, who was absent out of the state. No answer being made, a judgment, by default, was taken, and afterwards confirmed, 7 J 7 7 The defendant appealed. ,
Nothing shows the character of the mandate, with which the attorney was clothed. It cannot be presumed, that he had authority to receive citations. The defendant is stated to be absent. If he be a resident of the state, the citation should be left at his domicil; if he reside out of the state, the appointment of a curator ad hoc, should have been provoked, A1 A
It is, therefore, ordered, adjudged and decreed, that the iudsrment of the Court of Probates be annulled, avoided and J , ,i , .. .... . reversed, and that the petition be dismissed with costs in both courts.